Case 3:19-cv-01015-RDM-CA Document 56 Filed 09/30/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

_ FILED
JOEL PEREZ, : Civil No. 3:19-cv-1015 SCRANTON
Plaintiff (Judge Mariani) SEP $ 9 2020
'

 

JAMES J. LARSON, ef al.,

Defendants

| ORDER
AND NOW, this 2d ay of September, 2020, upon consideration of the Court's

Memorandum and Order (Docs. 52, 53), granting the motion (Doc. 29) to dismiss by Correct
Care Solutions, LLC, affording Plaintiff the opportunity to amend his claims against Correct
Care, but forewarning him that failure to timely file a properly supported amended complaint
would result in dismissal of this action without further notice of Court, and upon further
consideration of Plaintiff's failure to file a proposed amended complaint, it is clear that
Plaintiff has failed to comply with the Court Order (Doc. 53), or adhere to the standards set
forth therein, and that because Plaintiff refuses to comply with the Court Order, this action is
subject to dismissal, see Donnelly v. Johns-Manville Sales Corp., 677 F.2d 339, 340-41 (3d
Cir. 1982) (recognizing that a district court may sua sponte dismiss an action for failure to
prosecute or failure to comply with court orders); Iseley v. Bitner, 216 F. App’x 252, 255 (3d
Cir. 2007) (finding that dismissal by the court on its own initiative is warranted where plaintiff

fails to comply with court orders directing adherence to rules governing joinder of parties
Case 3:19-cv-01015-RDM-CA Document 56 Filed 09/30/20 Page 2 of 2

and claims) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630-631 (1962)), IT IS HEREBY
ORDERED THAT:

1. The claims against Correct Care Solutions, LLC are DISMISSED.

2. The Clerk of Court is directed to CLOSE this case.

3. Any appeal from this Order is DEEMED frivolous and not taken in good faith.
See 28 U.S.C. § 1915(a}(3).

   

Robert D. Mariani |
United States District Judge

  

 
